               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:18-CR-137

vs.                                             PRELIMINARY ORDER OF
                                                     FORFEITURE
JOSE GUZMAN-RAMIREZ,

                   Defendant.


      This matter is before the Court on the government's Motion for
Preliminary Order of Forfeiture, which was made orally at sentencing before
the Court pronounced sentence, and to which the defendant did not object, and
which was subsequently filed as a written document. Filing 82.
      Count I of the superseding indictment in this case (filing 27) charged the
defendant with knowingly and intentionally conspiring to distribute and
possess with intent to distribute methamphetamine in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1). The superseding indictment also contained a forfeiture
allegation seeking the forfeiture, pursuant to 21 U.S.C. § 853, of money seized
from the defendant at a residence in Omaha, Nebraska on or around April 26,
2018. Filing 27. The defendant was informed at his change of plea hearing that
the forfeiture allegation included $11,660.00 in United States currency. Filing
54 at 6.
      The defendant has pled guilty to Count I of the indictment and admitted
the forfeiture allegation. Filing 54 at 6; filing 54 at 19. By virtue of pleading
guilty to the charge and admitting the forfeiture allegation, the defendant has
forfeited his interest in the subject property, and the government should be
entitled to possession of the property pursuant to 21 U.S.C. § 853. Therefore,
the government's Motion for Preliminary Order of Forfeiture is granted.


      IT IS ORDERED:

      1.    The   government's     Motion   for   Preliminary   Order   of
            Forfeiture (filing 82) is granted.


      2.    Based upon the defendant's guilty plea and admission of the
            forfeiture allegation of the indictment, the government is
            authorized to seize the $11,660.00 in United States currency.


      3.    The defendant's interest in the subject property is forfeited
            to the government for disposition in accordance with law,
            subject to the provisions of 21 U.S.C. § 853.


      4.    The subject property is to be held by the government in its
            secure custody and control.


      5.    Pursuant to 21 U.S.C. § 853(n)(1), the government shall
            publish for at least 30 consecutive days on an official
            Internet government forfeiture site (www.forfeiture.gov)
            notice of this order, notice of publication evidencing the
            government's intent to dispose of the property in such
            manner as the Attorney General may direct, and notice that
            any person, other than the defendant, having or claiming a
            legal interest in the property must file a petition with the




                                        2
     Court within 30 days of the final publication of notice or of
     receipt of actual notice, whichever is earlier.


6.   Such published notice shall state that the petition referred
     to in paragraph 5, above, shall be for a hearing to adjudicate
     the validity of the petitioner=s alleged interest in the
     property, shall be signed by the petitioner under penalty of
     perjury, and shall set forth the nature and extent of the
     petitioner's right, title, or interest in the property and any
     additional facts supporting the petitioner=s claim and relief
     sought.


7.   The government may also, to the extent practicable, provide
     direct written notice to any person known to have alleged an
     interest in the property as a substitute for published notice
     as to those persons so notified.


8.   Upon adjudication of all third-party interests, this Court will
     enter     a   final   order       of   forfeiture   pursuant   to
     21 U.S.C. § 853(n), in which all interests will be addressed.


Dated this 21st day of February, 2019.


                                        BY THE COURT:



                                        John M. Gerrard
                                        Chief United States District Judge


                                   3
